 
Execution Copy
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 21, 2013 is
entered into by and among The Middleby Corporation, a Delaware corporation (the
“Company”), Middleby Marshall Inc., a Delaware corporation (“MMI”),
(collectively the “Employer”), and Timothy J. FitzGerald (“Employee”).
 
R E C I T A L S
 
The Employer is a party to an employment agreement with Employee, dated March 1,
2010, (the “Employment Agreement”).
 
The Employer desires to continue and extend the term of employment of Employee
as Vice President and Chief Financial Officer of the Company and as Vice
President and Chief Financial Officer of MMI, and Employee desires to serve the
Employer in such capacities, all on the terms and conditions hereinafter
provided.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Employee’s employment by the Employer, the compensation to be paid
Employee while employed by the Employer, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
agree as follows:
 
1.
Employment. The Employer agrees to employ Employee and Employee agrees to be
employed by the Employer subject to the terms and provisions of this Agreement.

 
2.
Term. The term of this Agreement shall be for a period commencing on March 1,
2013 (the “Effective Date”) and ending on December 31, 2017, unless sooner
terminated as provided in Section 5; provided, however, that the term of this
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each for periods after
December 31, 2017, unless Employee or Employer, as the case may be, provides at
least one hundred and eighty (180) days prior written notice to the other party
of an intention not to renew this Agreement.

 
3.
Duties. Employee shall serve as Vice President and Chief Financial Officer of
the Company and Vice President and Chief Financial Officer of MMI, or in such
other executive capacities as the Board of Directors of the Company or MMI, as
applicable, may designate and shall have such powers and duties as may be from
time to time prescribed by the Board of Directors of the Company or MMI, as
applicable. Employee shall devote substantially all of his time and effort as
reasonably may be required for him to perform the duties and responsibilities to
be performed by him under the terms of this Agreement.

 
4.
Compensation.

 
 
(a)
Base Salary. The Employer shall pay to Employee a base salary at a rate per
annum of $575,000, payable in accordance with the normal payroll practices of
Employer.


 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
 
(b)
Incentive Compensation. Employee shall be eligible to participate in, and earn
an annual bonus under, the management incentive programs adopted by the Employer
from time to time, subject to all terms and conditions thereof, based upon the
achievement of performance targets established in the sole discretion of
Employer.

 
5.
Termination.

 
 
(a)
Employee’s employment hereunder may be terminated by Employer or by Employee at
any time, or by the death of Employee. Such termination shall automatically
terminate all of the Employer’s obligations not theretofore accrued under this
Agreement other than as specifically set forth in this Agreement or in any
employee benefit plan, program or arrangement in which Employee participates. If
the Employer terminates Employee’s employment under this Agreement (as hereafter
amended or extended) without “Cause,” as defined below, or if employment is
terminated due to Employee’s death or disability, incentive compensation under
the Employer’s annual incentive programs  for any year shall be deemed to have
accrued as of the date of termination if and to the extent that incentive
compensation under such annual incentive program would have been payable to
Employee if he had been employed on the last day of such fiscal year and shall
be (i) pro rated based on the number of days that Employee was employed during
the fiscal year and (ii) payable in the following fiscal year, on the earlier of
March 15 or at the same time as incentive compensation under the annual
incentive program for such year is paid to those employees who are still
employed by the Employer.

 
 
(b)
Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Employer terminates Employee’s employment under this Agreement
(as hereafter amended or extended) without “Cause,” as defined below, (for this
purpose, not including termination due to Employee’s death or disability),
Employee shall be entitled to a lump sum amount equal to three (3) times the sum
of (A) Employee’s annual base salary as in effect immediately prior to the date
of the termination and (B) the greater of (x) the amount of Employee’s incentive
compensation under the Company’s Value Creation Incentive Plan, as currently in
effect and as may be renewed from time to time, with respect to the full
calendar year immediately prior to the date of the termination and (y) the
average of Employee’s incentive compensation under the Value Creation Incentive
Plan for each of the three calendar years immediately prior to the date of the
termination, payable in one lump sum within thirty (30) days of the date of
termination.

 
 
(c)
If the duties assigned by the Employer to Employee are materially diminished, or
become inconsistent with those assigned to a Chief Financial Officer of a
similarly situated publicly traded company, and such change in duties is not
cured by the Employer within ten (10) days following receipt by the Board of
written notice from Employee, such change in duties shall be deemed a
termination by the Employer of Employee’s employment without Cause, pursuant to
the terms of this


 
2

--------------------------------------------------------------------------------

 
Execution Copy
 
Agreement, and Employee shall be entitled to resign his employment hereunder and
to thereafter receive all rights, benefits and payments set forth in Sections
5(a) and (b).
 
 
(d)
For purposes of this Section 5, the term “Cause” shall mean termination of
Employee’s employment due to his willful misconduct in respect of his
obligations to the Company occurring during the course of his employment,
including violations of the Company’s code of conduct or code of ethics, which
in either case results in or would reasonably be expected to result in material
damage to the property, business or reputation of the Company or its affiliates;
provided, however, that in no event shall unsatisfactory job performance alone
be deemed to be Cause; and provided, further, that, to the extent curable,
Employee shall have 30 calendar days after receiving written notice from the
Company in which to cure any of the actions or inactions that would otherwise
result in Cause.

 
 
(e)
Notwithstanding anything to the contrary contained herein (or any other
agreement entered into by and between the Employer and Employee or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Employee pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid to Employee by the Employer
(collectively, the “Covered Payments”), would constitute an “excess parachute
payment” as defined in Section 280G of the Code, and would thereby subject
Employee to an excise tax under Section 4999 of the Code (an “Excise Tax”), the
provisions of this Section 5(e) shall apply.  If the aggregate present value (as
determined for purposes of Section 280G of the Code) of the Covered Payments
exceeds the amount which can be paid to Employee without Employee incurring an
Excise Tax, then, solely to the extent that Employee would be better off on an
after tax basis by receiving the maximum amount which may be paid hereunder
without Employee becoming subject to the Excise Tax, as determined by Employee
in his sole discretion, the amounts payable to Employee under this Agreement (or
any other agreement by and between the Employee and Employee or pursuant to any
incentive arrangement or plan offered by the Company) shall be reduced (but not
below zero) to the maximum amount which may be paid hereunder without Employee
becoming subject to the Excise Tax (such reduced payments to be referred to as
the “Payment Cap”).  In the event Employee receives reduced payments and
benefits as a result of application of this Section 5(e), Employee shall have
the right to designate which of the payments and benefits otherwise set forth
herein (or any other agreement between the Company and Employee or any incentive
arrangement or plan offered by the Company) shall be received in connection with
the application of the Payment Cap, subject to the following
sentence.  Reduction shall first be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of Section
409A of the Code, and then shall be made (to the extent necessary) out of
payments and benefits which are subject to Section 409A of the Code and which
are due at the latest future date.


 
3

--------------------------------------------------------------------------------

 
Execution Copy
 
6.
Payment. Payment of all compensation and benefits to Employee hereunder shall be
made in accordance with the relevant policies of the Employer in effect from
time to time and shall be subject to all applicable employment and withholding
taxes.

 
7.
Successors. This Agreement shall be binding upon, and inure to the benefit of
and be enforceable by, Employer and its successors and assigns. This Agreement
shall inure to the benefit of Employee’s heirs, legatees, legal representatives
and assigns, but neither this Agreement nor any right or interest hereunder
shall be assignable by Employee without Employer’s prior written consent.

 
8.
Notices. All notices, requests, demands and other communications made or given
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given (a) if delivered, at the time delivered or (b) if mailed,
at the time mailed at any general or branch United States Post Office enclosed
in a certified post-paid envelope addressed to the address of the respective
parties as follows:




 
To the Company:
 
1400 Toastmaster Drive
     
Elgin, Illinois 60120
     
Attention: Chief Executive Officer
         
To MMI:
 
1400 Toastmaster Drive
     
Elgin, Illinois 60120
     
Attention: Chief Executive Officer
         
To Employee:
 
Timothy J. FitzGerald
     
1400 Toastmaster Drive,
     
Elgin, Illinois 60010

 
or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.
 
9.
Modifications and Waivers. This Agreement may be modified or amended only by a
written instrument executed by the Employer and Employee. No term or condition
of this Agreement shall be deemed to have been waived nor shall there be any
estoppel to enforce any provision of this Agreement except by written instrument
of the party charged with such waiver or estoppel.

 
10.
Entire Agreement. This Agreement supersedes all prior agreements between the
parties hereto relating to the subject matter hereof, including but not limited
to the Employment Agreement, which is terminated hereby, and constitutes the
entire agreement of the parties hereto relating to the subject matter hereof.


 
4

--------------------------------------------------------------------------------

 
Execution Copy
 
11.
Law Governing. The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Illinois without regard to principles of conflicts of laws.

 
12.
Invalidity. The invalidity or unenforceability of any term or terms of this
agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement which shall remain in full force and effect.

 
13.
Headings. The headings contained herein are for reference only and shall not
affect the meaning or interpretation of this Agreement.

 
14.
Joint and Several Liability. The liability hereunder of the Company and MMI
shall be joint and several.

 
15.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
16.
Section 409A. It is intended that the payments and benefits under this Agreement
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code and the regulations and
other guidance issued thereunder (“Section 409A”). The Employer shall administer
and interpret this Agreement in a manner so that such payments and benefits
comply with, or are otherwise exempt from, the provisions of Section 409A. Any
provision that would cause this Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A). Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Employee
shall not be considered to have terminated employment with the Employer for
purposes of this Agreement and no payments shall be due to Employee under this
Agreement providing for payment of amounts on termination of employment unless
Employee would be considered to have incurred a “separation from service” from
the Employer within the meaning of Section 409A. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Employee’s termination of employment shall instead be paid on the first business
day after the date that is six months following Employee’s termination of
employment (or upon death, if earlier). In addition, for purposes of this
Agreement, each amount to be paid or benefit to be provided to Employee pursuant
to this Agreement which constitutes deferred compensation subject to Section
409A shall be construed as a separate identified payment for purposes of Section
409A.

 
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind

 
5

--------------------------------------------------------------------------------

 
Execution Copy
 
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (iii) such payments shall be made on or before the last day of
Employee’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up payment as provided herein shall be made in any event
no later than the end of the calendar year immediately following the calendar
year in which Employee remits the related taxes, and any reimbursement of
expenses incurred due to a tax audit or litigation shall be made no later than
the end of the calendar year immediately following the calendar year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or, if no taxes are to be remitted, the end of the calendar
year following the calendar year in which the audit or litigation is completed.
 



 
6

--------------------------------------------------------------------------------

 
Execution Copy
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.
 
EMPLOYEE
 
THE MIDDLEBY CORPORATION
           
  /s/ Timonty J. FitzGerald
 
By:   
  /s/ John R. Miller III
 
Timothy J. FitzGerald
    John R. Miller                
MIDDLEBY MARSHALL INC.
               
By:
  /s/ John R. Miller III
        John R. Miller  


